DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 5/24/19.  It is noted that application is a continuation of 15/973,504 filed 5/7/2018 (US Patent No. 10,311,980) and claims benefit to provisional application 62/502,583 filed 5/5/2017 and 62/614,192 filed 1/5/2018.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statements dated 10/29/19; 5/14/20; and 7/7/21 have been acknowledged and considered.   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 19-20 use the word “means” and are being interpreted under 35 USC 112(f).  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: module in claim 1, 15; device in claim 15;  Dependent claims 2-4 and 16-18 further do not add any structure to avoid this interpretation.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 teaches the detection module is configured to determine a “word difficulty” feature and basing the machine learning assessment on the determined “word difficulty.”  However, the term “word difficulty” is unclear and renders the claim indefinite.  The term "word difficulty" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 4-6 will be interpreted as teaching determining the “word feature” until “difficulty” is more clearly defined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  


2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14, 15-18, and 19-20 are drawn to an apparatus and system configured to provide an assessment for the user of a medical condition, which is within the four statutory categories (i.e. machine).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
An apparatus comprising: 
a query module configured to question a user from a computing device with one or more open ended questions; 
a response module configured to receive a conversational verbal response of the user from a microphone of the computing device in response to the one or more open ended questions; 
and a detection module configured to provide a machine learning assessment for the user of a medical condition based on a machine learning analysis of the received conversational verbal response of the user.
Independent claims 15 and 19 teach similar recitations. 
The limitations of questioning a user; receiving a response and providing an assessment of the user based the analysis of the received response as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method of verbal analysis between two people.  A conversation between two people and the analysis of the response is an interaction between people thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “module”; “computer device”; and “module” language, nothing in the claim element precludes the steps from practically being performed between people or a person and generating a paper form, for example.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, dependent claims 2-14, 16-18 and 20 are directed to an abstract idea.  
Dependent claims 3, 8, 9, 11 – 14, 16-18, further define the at least one abstract idea above (and thus fail to make the abstract idea any less abstract). 
Dependent claims 2, 4, 6, 7 specify a mental process as it is an evaluation that, at the currently claimed high level of generality, can be practically performed in the human mind.  
Dependent claim 10, and 20 specify a method of organizing human activity as, at the currently claimed high level of generality, covers interactions between people and/or managing personal behavior or relationships

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
An apparatus comprising: 
a query module configured to question a user from a computing device with one or more open ended questions; 
a response module configured to receive a conversational verbal response of the user from a microphone of the computing device in response to the one or more open ended questions; 
and a detection module configured to provide a machine learning assessment for the user of a medical condition based on a machine learning analysis of the received conversational verbal response of the user.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by the computing device amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
the recitation of machine learning recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of modules, computing devices, microphone merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claims 15 and 19 do not recite additional elements that integrate the judicial exception into a practical application.

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 9, 11, 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastav (2012/0116186).  

As per claim 1, Shrivastav teaches an apparatus comprising: 
a query module configured to question a user from a computing device with one or more open ended questions (paras. [0114] – program modules [0058]; [0066] -- The subject can be asked a series of questions, either by a health care practitioner or through a remote system accessed through, for example, the subject's cell phone or other communication device. As the subject answers the questions, RPA data can be collected, analyzed, and presented to the health care practitioner or remote data acquisition system, such as an embodiment of the subject invention.); 
a response module configured to receive a conversational verbal response of the user from a microphone of the computing device in response to the one or more open ended questions (paras. [0114] – program modules; para. [0121] input and output devices can include…a microphone; para. [0066] The subject can be asked a series of questions, either by a health care practitioner or through a remote system accessed through, for example, the subject's cell phone or other communication device. As the subject answers the questions, RPA data can be collected, analyzed, and presented to the health care practitioner or remote data acquisition system, such as an embodiment of the subject invention.); 
and a detection module configured to provide a machine learning assessment for the user of a medical condition based on a machine learning analysis of the received conversational verbal response of the user (paras. [0110]; [0111] Physiological and/or acoustic measurements ("training data") can be acquired from a plurality of subjects having a particular condition. These measurements can then be processed using 1) Linear and non-linear regressions, (2) Discriminant analyses and/or (3) a variety of Machine learning algorithms such as HMM, Support Vector Machines, Artificial Neural Networks, etc….)

As per claim 2 Shrivastav does not expressly teach the apparatus of claim 1, wherein the detection module is configured to determine the machine learning assessment based on one or more acoustic features of the received conversational verbal response without regard to language features of the received conversational verbal response such that the machine learning assessment is independent of one or more of a language and a dialect of the received conversational verbal response.  (Shrivastav; paras. [0048], [0092] – [0095]  The acoustic measurements can be taken via an acoustic data acquisition unit, such as the acoustic data acquisition unit.)  It is inherent that in measuring just the acoustic output the language features of the response that the language features are not considered.   

As per claim 3, Shrivastav teaches the apparatus of claim 1, wherein the one or more open ended questions result in variability of vocabulary in the received conversational verbal response.  (Shrivastav; paras. [0114] – program modules; para. [0121] input and output devices can include…a microphone; para. [0066] The subject can be asked a series of questions, either by a health care practitioner or through a remote system accessed through, for example, the subject's cell phone or other communication device. As the subject answers the questions, RPA data can be collected, analyzed, and presented to the health care practitioner or remote data acquisition system, such as an embodiment of the subject invention.)

As per claim 4, Shrivastav teaches the apparatus of claim 3, wherein the detection module is configured to determine a word feature based on the vocabulary in the received conversational verbal response and the machine learning assessment for the user is based at least partially on the determined word (Shrivastav; para. [0048] These pre-processing steps may also involve specific methods for segmenting the input signal (such as based on fixed-time units, or based on more complex criteria such as syllable-boundary detection or word detection). Analysis of the acoustic signals involves estimation of specific parameters or measures from the signal. These parameters describe specific characteristics of the input signal, and are often derived from short segments of the input signal. Some parameters may be derived from short fixed-interval segments ("windows") while others may be derived from more complex segmentation criteria (phrase-level, word-level, syllable-level). The parameter of interest may be the average value across one or more segments, or patterns/degree of change in these values across multiple segments).

As per claim 8, Shrivastav does not expressly teach the apparatus of claim 1, wherein the medical condition comprises a concussion. However, the type of medical condition is considered non-functional descriptive material and given little to no patentable weight. Descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed does not distinguish the claim over the prior art and given little to no patentable weight.   Claim 1 teaches “a detection module configured to provide a machine learning assessment for the user of a medical condition based on a machine learning assessment…” The type of medical condition of the user has no functional weight to the detection module of an apparatus providing a machine learning assessment 

As per claim 9, Shrivastav does not expressly teach the apparatus of claim 1, wherein the medical condition comprises one or more of depression, a stroke, Alzheimer's disease, and Parkinson's disease.  However, the type of medical condition is considered non-functional descriptive material and given little to no patentable weight.  Descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed does not distinguish the claim over the prior art and given little to no patentable weight.  Claim 1 teaches “a detection module configured to provide a machine learning assessment for the user of a medical condition based on a machine learning assessment…” The type of medical condition of the user has no functional weight to the detection module of an apparatus providing a machine learning assessment.  

AS per claim 11, Shrivastav teaches the apparatus of claim 1, wherein the response module is further configured to receive data from one or more sensors of the computing device and the detection module is further configured to base the machine learning analysis at least partially on the received data.  (Shrivastav; para. [0018] Physiological data measured in accordance with embodiments of the invention can include any or all of the following: heartbeat, respiration, temperature, and galvanic skin response. Other vital signs known in the art can also be measured. As an example, galvanic skin response can be measured on a cell phone such as a flip-phone by placing two sets of electrodes on the surface of the phone).  

As per claim 13, Shrivastav teaches the apparatus of claim 11, wherein the one or more sensors comprise a touchscreen and the received data comprises touch inputs received from the user during an interactive video game configured to test the user for one or more symptoms of the medical condition (Shrivastav; para. [0088]  A remote physioacoustic device can be integrated into a game console or computer to monitor the player's emotional and/or physiological status and feedback the emotional and/or physiological status to the game to dynamically alter the response. Such a device can enhance the human/machine interface).

Claim 19 teaches substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (2012/0116186) in view of Bennett (7,555,431).  

As per claim 5, Shrivastav does not expressly teach the apparatus of claim 4, wherein the detection module is configured to determine the word feature using statistics of 1-gram probabilities of spoken words of the received conversational verbal response. 
However, this is old and well known in the art as evidenced by Bennett.  In particular, Bennett Col. 45, line 30 to Col. Col. 46, line 27 teaches N-gram grammar or statistical language model (LM) which allows all logically possible (even linguistically impossible) word sequences and which reduces the task perplexity via probabilistic modeling of the N-gram sequences.  Shrivastav teaches word and verbal analysis but not expressly using statistics of 1-gram probabilities.  One of ordinary skill in the art would have recognized that applying the known technique of using N-gram sequences of Bennett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bennett to the teachings of Shrivastav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linguistic processing features into similar systems. 

As per claim 6, Shrivastav does not expressly teach the apparatus of claim 4, wherein the detection module is configured to determine the word feature by classifying spoken words of the received conversational verbal response according to their frequency percentiles. However, this is old and well-known in the art as evidenced by Bennett.  In particular, Bennett Col. 43, lines 1-35 teaches term frequency as one metric to determine the semantic relationship between words.  Shrivastav teaches word and verbal analysis but not expressly classifying spoken words according to their frequency percentiles.  One of ordinary skill in the art would have recognized that applying the known technique of classification by frequency percentiles of Bennett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bennett to the teachings of Shrivastav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linguistic processing features into similar systems. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (2012/0116186) in view of Schultz (20070124135) in further view of Goldman (2011/006664).  

As per claim 10, Shrivastav does not expressly teach the apparatus of claim 1, further comprising an interface module configured to play a recording of the received conversational verbal response of the user and recordings of received conversational verbal responses of a plurality of other users.  However, this is old and well known in the art as evidenced by Schultz.  Schultz paras. [0069] and [0070] teaches a testing application that stores user input including a user’s audio response.  Schultz further teaches the response may be stored to an audio file that can be played back for analysis.  Shrivastav para. [0022] teaches a remote physioacoustic device/system comprising of acquisition and processing units but fails to expressly teach an interface module to play recordings of responses as taught by Schultz.  It would have been obvious to one of ordinary still in the art to include in the physioacoustic system of Shrivastav the interface module to playback recordings as taught by Schultz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Shrivastav in view of Schultz further does not expressly teach the interface module configured to play a recording to a different user based on hierarchical access control permissions for the different user. However, this is old and well known in the art as evidenced by Goldman.  Goldman para. [0013] teaches a role management component that manages one or more user roles and the roles may describe a user’s capacity to perform certain actions.  	Shrivastav para. [0022] teaches a remote physioacoustic device/system comprising of acquisition and processing units and Schultz paras. [0069] and [0070] teaches a testing application that stores user input including a user’s audio response .  However, Shrivastav in view of Schultz fails to expressly teach playing data to a different user based on hierarchical access control permissions for the different user.   One of ordinary skill in the art would have recognized that applying the known technique of managing access according to user roles of Goldman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goldman to the teachings of Shrivastav in view of Schultz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such security features into similar linguistic systems.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (2012/0116186) in view of Schultz (20070124135).  

As per claim 15, Shrivastav teaches the system comprising: 
a plurality of distributed voice modules disposed on computing devices for a plurality of users (Shrivastav; paras. [0114] – program modules; “for a plurality of users” is a statement of intended use and given little to no patentable weight), the plurality of distributed voice modules configured to question the plurality of users with one or more open ended questions (Shrivastav; paras. [0058]; [0066] -- The subject can be asked a series of questions, either by a health care practitioner or through a remote system accessed through, for example, the subject's cell phone or other communication device. As the subject answers the questions, RPA data can be collected, analyzed, and presented to the health care practitioner or remote data acquisition system, such as an embodiment of the subject invention) and to record conversational verbal responses from the plurality of users on the computing devices (Shrivastav; para. [0059] The subject's various physiological and acoustic, for example, speech, signals are recorded and monitored, either offline or in real-time.)


Shrivastav does not expressly teach: -6-a backend server device configured to store at least baseline recorded conversational verbal responses from the plurality of users, test case recorded conversational verbal responses from the plurality of users and machine learning assessments of a medical condition for at least the test case recorded conversational verbal responses and to provide the stored baseline recorded conversational verbal responses, test case recorded conversational verbal responses, and machine learning assessments to at least a subset of the plurality of users on the computing devices through the plurality of distributed voice modules.  
However, these features are old and well known in the art as evidenced by Schultz.  Schultz; para. [0037] – [0040]) teaches parameter storage 330 may include a device configured to store parameters that are useful for processing baseline speech samples (hereinafter baseline data) and non-baseline speech samples (hereinafter test data) (i.e. storing the data). Parameter storage 330 may include grammars, scaling values, conversion units, weighting values, etc. that facilitate determining if an individual is impaired using speech data. Schultz; para. [0040] further teaches result 350 may utilize processor 220 and/or storage device 250 and may make a result available to communication interface 280 (i.e. providing the data).  It would have been obvious to one of ordinary still in the art to include in the system of Shrivastav the device to store and provide data as taught by Schultz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 teaches the system of claim 15, wherein the plurality of users comprises participants in a medical trial for the medical condition and the subset of the plurality of users comprises one or more administrators of the medical trial with hierarchical access control permissions to access the stored baseline recorded conversational verbal responses, test case recorded conversational verbal responses, and machine learning assessments.   However, the type of user is considered non-functional descriptive material and given little to no patentable weight.  Descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed does not distinguish the claim over the prior art and given little to no patentable weight.  Claim 15 teaches storing responses from the plurality of users and providing the responses to at least a subset of users.  The type of user of the user has no functional weight to the server device storing and providing data.  

As per claim 17, Shrivastav teaches the system of claim 15 wherein the plurality of distributed voice modules are configured to determine the machine learning assessments (Shrivastav; paras. [0110]; [0111] Physiological and/or acoustic measurements ("training data") can be acquired from a plurality of subjects having a particular condition. These measurements can then be processed using 1) Linear and non-linear regressions, (2) Discriminant analyses and/or (3) a variety of Machine learning algorithms such as HMM, Support Vector Machines, Artificial Neural Networks, etc….).  However, Shrivastav does not expressly teach wherein the stored recorded conversational verbal responses comprise baseline recorded conversational verbal responses and test case recorded conversational verbal responses and the plurality of distributed voice modules are configured to determine the assessments on the computing devices based on the baseline recorded conversational verbal responses and the test case recorded conversational verbal responses.  However, these features are old and well known in the art as evidenced by Schultz.  Schultz; para. [0037] – [0040]) teaches parameter storage 330 may include a device configured to store parameters that are useful for processing baseline speech samples (hereinafter baseline data) and non-baseline speech samples (hereinafter test data) (i.e. storing the data). Parameter storage 330 may include grammars, scaling values, conversion units, weighting values, etc. that facilitate determining if an individual is impaired using speech data. Schultz; para. [0040] further teaches speech recognition techniques may use a grammar and/or processing algorithms to recognize words, sounds, and/or phrases received by analyzer 340.  It would have been obvious to one of ordinary still in the art to include in the system of Shrivastav the device to analyze baseline and test case responses as taught by Schultz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

AS per claim 18, Shrivastav teaches the system of claim 15 wherein the backend server device is configured to determine the machine learning assessments (Shrivastav; paras. [0110]; [0111] Physiological and/or acoustic measurements ("training data") can be acquired from a plurality of subjects having a particular condition. These measurements can then be processed using 1) Linear and non-linear regressions, (2) Discriminant analyses and/or (3) a variety of Machine learning algorithms such as HMM, Support Vector Machines, Artificial Neural Networks, etc….).   However, Shrivastav does not expressly teach the stored recorded conversational verbal responses comprise baseline recorded conversational verbal responses and test case recorded conversational verbal responses and the backend server device is configured to determine the assessments based on the baseline recorded conversational verbal responses and the test case recorded conversational verbal responses.  However, these features are old and well known in the art as evidenced by Schultz.  Schultz; para. [0037] – [0040]) teaches parameter storage 330 may include a device configured to store parameters that are useful for processing baseline speech samples (hereinafter baseline data) and non-baseline speech samples (hereinafter test data) (i.e. storing the data). Parameter storage 330 may include grammars, scaling values, conversion units, weighting values, etc. that facilitate determining if an individual is impaired using speech data. Schultz; para. [0040] further teaches speech recognition techniques may use a grammar and/or processing algorithms to recognize words, sounds, and/or phrases received by analyzer 340.  It would have been obvious to one of ordinary still in the art to include in the system of Shrivastav the device to analyze baseline and test case responses as taught by Schultz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (2012/0116186) in view of Jiang (2018/0263496).  

As per claim 12, Shrivastav does not expressly teach the apparatus of claim 11, wherein the one or more sensors comprise an image sensor and the received data comprises one or more images of the user. However, this is old and well known in the art as evidenced by Jiang.  In particular, Jiang para. [0027] teaches a mobile device that collects images, audio, video and other data sensor and sending the data to the server for concussion analysis.  Shrivastav teaches sensors for obtaining physiological data but fails to expressly teach an image sensor.  It would have been obvious to one of ordinary still in the art to include in the physioacoustic system of Shrivastav the image sensor as taught by Jiang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Shrivastav does not expressly teach the apparatus of claim 11, wherein the one or more sensors comprise one or more of an accelerometer and a gyroscope and the received data comprises movement information for the computing device by the user.  However, these features are old and well known in the art as evidenced by Jiang.  In particular Jiang paras. [0041] and [0042] teaches the accelerometer in a mobile device measuring the level of balance of a user and sending the accelerometer data to the server for analyses and comparison to baseline data.  Shrivastav teaches sensors for obtaining physiological data but fails to expressly teach an accelerometer.  It would have been obvious to one of ordinary still in the art to include in the physioacoustic system of Shrivastav the accelerometer as taught by Jiang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (2012/0116186) in view of Goldman (2011/006664).  

As per claim 20, Shrivastav teaches the apparatus of claim 19, further comprising: 
means for authenticating different users in a hierarchy of users; 
and means for providing access to different recordings and different assessments to the different users based on hierarchical access control permissions for the hierarchy of users.
Shrivastav in view of Schultz further does not expressly teach the interface module configured to play a recording to a different user based on hierarchical access control permissions for the different user. However, this is old and well known in the art as evidenced by Goldman.  Goldman para. [0013] teaches a role management component that manages one or more user roles and the roles may describe a user’s capacity to perform certain actions.  	One of ordinary skill in the art would have recognized that applying the known technique of managing access according to user roles of Goldman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goldman to the teachings of Shrivastav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such security features into similar linguistic processing systems.


Subject Matter free from Prior Art
As per claim 7, the closest prior art of record fails to teach: 
The apparatus of claim 1, wherein the one or more open ended questions are determined by:  
computing a medical diagnosis score for each speech data item of a training corpus by processing the speech data items with a mathematical model; 
computing a prompt selection score for each prompt of a plurality of prompts using the medical diagnosis scores.  
and selecting a subset of prompts from the plurality of prompts using the prompt selection scores, the selected subset of prompts comprising the one or more open ended questions.

No final decision on patentability has been made in light of pending rejections.  
Conclusion
The closest foreign prior art of record Radomski (AU 5315699 A) teaches an abnormalities detection with acoustic monitor.  The closest Non Patent Literature of record Gonzalez (Gonzalez, Jose A et. Al.  “Direct Speech Reconstruction From Articulatory Sensor Data by Machine Learning.”  IEEE/ACM Transactions on Audio, Speech and Language Processing, Vol. 25, No. 12, December 2017) teaches generating speech acoustics from articulator movements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	8/13/21